DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 07/01/2022. Claims 1, 3-12, 14-19 are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 1, 3-12  and 14-19   have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)  
Claims 1, 3-12, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being un-patentable over Ward et al Patent Application No. :( US 2009/0005061 A1) hereinafter referred as Ward, in view of MA et al   US Patent Application No.:( US 2022/0214657 A1) hereinafter referred as MA.
For claim1, Ward teaches a method for enabling selective positioning requests, the method comprising:
 receiving location information relating to  a coarse location estimate of a mobile device (Paragraph [0005], lines 9-12 discloses the Phase I  the reception of the report a location that is course through the Public Safety Answering Point (PSAP)  which is not precise); 
determining, by processing circuitry, availability of one or more radio models in relation to the coarse location estimate for the mobile device based upon the location information (Paragraph [0005], lines 12-27 discloses the phase II which is the precise location  information  upgrading the PSAP). However, Ward disclose all the subject matter of the claimed invention with the exemption of the wherein determining the availability of one or more radio models comprises determining the availability of one or more radio models from which a more precise location of the mobile device is determinable with more precision than the course location estimate; and prior to determining the more precise location of the mobile device, providing information to the mobile device regarding the availability of the one or more radio models in relation to the coarse location estimate as recited in claim 1.
MA from the same or analogous art teaches the wherein determining the availability of one or more radio models comprises determining the availability of one or more radio models from which a more precise location of the mobile device is determinable with more precision than the course location estimate (paragraph [0029], lines 4-23); and prior to determining the more precise location of the mobile device, providing information to the mobile device regarding the availability of the one or more radio models in relation to the coarse location estimate (paragraph [0029], lines 23-44).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use wherein determining the availability of one or more radio models comprises determining the availability of one or more radio models from which a more precise location of the mobile device is determinable with more precision than the course location estimate; and prior to determining the more precise location of the mobile device, providing information to the mobile device regarding the availability of the one or more radio models in relation to the coarse location estimate as taught by MA into the location quality of service indicator of Ward.   
The wherein determining the availability of one or more radio models comprises determining the availability of one or more radio models from which a more precise location of the mobile device is determinable with more precision than the course location estimate; and prior to determining the more precise location of the mobile device, providing information to the mobile device regarding the availability of the one or more radio models in relation to the coarse location estimate can be modify/implemented by combining the wherein determining the availability of one or more radio models comprises determining the availability of one or more radio models from which a more precise location of the mobile device is determinable with more precision than the course location estimate; and prior to determining the more precise location of the mobile device, providing information to the mobile device regarding the availability of the one or more radio models in relation to the coarse location estimate with the device. This process is implemented as a hardware solution or as firmware solutions of MA into the location quality of service indicator of Ward.  As disclosed in MA, the motivation for the combination would be to use the mobile device  information  according to the availability of the one or more radio models that will help the device to communicate more efficiently with a better Quality of service  with a better track function.
For claim 3, Ward teaches the method, wherein the location information comprises location information provided by a positioning system or a cellular system (Paragraph [0072], lines 12-16).  
For claim 4, Ward teaches the  method, wherein determining the availability of one or more radio models in relation to the coarse location estimate for the mobile device comprises determining the one or more radio models in proximity to the coarse  location estimate for the mobile device (Paragraph [0120], lines 1-7), and wherein providing information regarding the availability of the one or more radio models comprises providing identification information for the one or more radio models in proximity to the location estimate for the mobile device (Paragraphs [0184]-[0189], lines 1-9).  
For claim 5, Ward teaches the  method, wherein determining the availability of one or more radio models in relation to the  coarse location estimate for the mobile device comprises determining a number of radio models in proximity to the location estimate for the mobile device (Paragraph [0101], lines 5-14), and wherein providing information regarding the availability of the one or more radio models comprises providing an indication of the number of radio models in proximity to the coarse location estimate for the mobile device (Paragraph [0101], lines 14-19) -(Paragraph [0102], lines 1-12).
For claim 6, Ward teaches the  method, further comprising determining whether a positioning request is able to be successfully made based upon the availability of one or more -31- LEGAL02/40273050v1radio models in relation to the coarse location estimate for the mobile device (Paragraph [0107], lines 1-9), wherein providing information regarding the availability of the one or more radio models comprises providing an indication as to whether the positioning request is able to be successfully made ( Paragraph [0264], lines 1-9).  
For claim 7, Ward teaches an apparatus configured to enable selective positioning requests, the apparatus comprising processing circuitry and at least one memory including computer program code instructions, the computer program code instructions configured to, when executed by the processing circuity, cause the apparatus to:
 receive location information relating to a mobile device (Paragraph [0005], lines 9-12 discloses the Phase I  the reception of the report a location that is course through the Public Safety Answering Point (PSAP)  which is not precise);
 determine availability of one or more radio models in relation to a location estimate for the mobile device based upon the location information (Paragraph [0005], lines 12-27 discloses the phase II which is the precise location  information  upgrading the PSAP). However, Ward disclose all the subject matter of the claimed invention with the exemption of the wherein determining the availability of one or more radio models comprises determining the availability of one or more radio models from which a more precise location of the mobile device is determinable with more precision than the course location estimate; and prior to determining the more precise location of the mobile device, provide information to the mobile device regarding the availability of the one or more radio models in relation to the coarse location estimate as recited in claim 7.
MA from the same or analogous art teaches the wherein determining the availability of one or more radio models comprises determining the availability of one or more radio models from which a more precise location of the mobile device is determinable with more precision than the course location estimate (paragraph [0029], lines 4-23); and prior to determining the more precise location of the mobile device, provide information to the mobile device regarding the availability of the one or more radio models in relation to the coarse location estimate (paragraph [0029], lines 23-44).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use wherein determining the availability of one or more radio models comprises determining the availability of one or more radio models from which a more precise location of the mobile device is determinable with more precision than the course location estimate; and prior to determining the more precise location of the mobile device, provide information to the mobile device regarding the availability of the one or more radio models in relation to the coarse location estimate as taught by MA into the location quality of service indicator of Ward.   
The wherein determining the availability of one or more radio models comprises determining the availability of one or more radio models from which a more precise location of the mobile device is determinable with more precision than the course location estimate; and prior to determining the more precise location of the mobile device, provide information to the mobile device regarding the availability of the one or more radio models in relation to the coarse location estimate can be modify/implemented by combining the wherein determining the availability of one or more radio models comprises determining the availability of one or more radio models from which a more precise location of the mobile device is determinable with more precision than the course location estimate; and prior to determining the more precise location of the mobile device, provide information to the mobile device regarding the availability of the one or more radio models in relation to the coarse location estimate with the device. This process is implemented as a hardware solution or as firmware solutions of MA into the location quality of service indicator of Ward.  As disclosed in MA, the motivation for the combination would be to use the mobile device  information  according to the availability of the one or more radio models that will help the device to communicate more efficiently with a better Quality of service  with a better track function.
For claim 8, Ward teaches the  apparatus, wherein the computer program code instructions are configured to, when executed by the processing circuity, cause the apparatus to determine the availability of one or more radio models in relation to the coarse location estimate for the mobile device by determining the one or more radio models in proximity to the coarse location estimate for the mobile device (Paragraph [0120], lines 1-7), and wherein the computer program code instructions are configured to, when executed by the processing circuity, cause the apparatus to in relation to the coarse  provide information regarding the availability of the one or more radio models by providing identification information for the one or more radio models in proximity to the coarse location estimate for the mobile device (Paragraphs [0184]-[0189], lines 1-9).  
For claim 9, Ward teaches the  apparatus,  wherein the computer program code instructions are configured to, when executed by the processing circuity, cause the apparatus to determine the availability of one or more radio models in relation to the location estimate for the mobile device by determining a number of radio models in proximity to the coarse location estimate for the mobile device (Paragraph [0101], lines 5-14), and wherein the computer program code instructions are configured to, when executed by the processing circuity, cause the apparatus to provide information regarding the availability of the one or more radio models by providing an indication of the number of radio models in proximity to the coarse location estimate for the mobile device (Paragraph [0101], lines 14-19) -(Paragraph [0102], lines 1-12).  
For claim 10, Ward teaches the  apparatus,  wherein the computer program code instructions are further configured to, when executed by the processing circuity, cause the apparatus to determine whether a positioning request is able to be successfully made based upon the availability of one or more radio models in relation to the coarse location estimate for the mobile device (Paragraph [0107], lines 1-9), wherein the computer program code instructions are configured to, when executed by the processing circuity, cause the apparatus to provide information regarding the availability of the one or more radio models by providing an indication as to whether the positioning request is able to be successfully made ( Paragraph [0264], lines 1-9) .  
For claim 11, Ward teaches a method for selective provision of positioning requests, the method comprising: 
providing location information relating to  a mobile device (Paragraph [0005], lines 9-12 discloses the Phase I  the reception of the report a location that is course through the Public Safety Answering Point (PSAP)  which is not precise); 
receiving information regarding an availability of one or more radio models in relation to a location estimate for the mobile device based upon the location information (Paragraph [0005], lines 12-27 discloses the phase II which is the precise location  information  upgrading the PSAP). However, Ward disclose all the subject matter of the claimed invention with the exemption of the determining, by processing circuitry, whether a positioning request is to be made based upon the information regarding the availability of the one or more radio models; and in an instance in which a determination is made that the positioning request is not to be made, withholding or preventing transmission of the positioning request as recited in claim 11.
MA from the same or analogous art teaches the determining, by processing circuitry, whether a positioning request is to be made based upon the information regarding the availability of the one or more radio models (paragraph [0029], lines 4-23); and in an instance in which a determination is made that the positioning request is not to be made, withholding or preventing transmission of the positioning request (paragraph [0029], lines 23-44).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining, by processing circuitry, whether a positioning request is to be made based upon the information regarding the availability of the one or more radio models; and in an instance in which a determination is made that the positioning request is not to be made, withholding or preventing transmission of the positioning request as taught by MA into the location quality of service indicator of Ward.   
The determining, by processing circuitry, whether a positioning request is to be made based upon the information regarding the availability of the one or more radio models; and in an instance in which a determination is made that the positioning request is not to be made, withholding or preventing transmission of the positioning request can be modify/implemented by combining the determining, by processing circuitry, whether a positioning request is to be made based upon the information regarding the availability of the one or more radio models; and in an instance in which a determination is made that the positioning request is not to be made, withholding or preventing transmission of the positioning request with the device. This process is implemented as a hardware solution or as firmware solutions of MA into the location quality of service indicator of Ward.  As disclosed in MA, the motivation for the combination would be to use the mobile device  information  according to the availability of the one or more radio models that will help the device to communicate more efficiently with a better Quality of service  with a better track function.
For claim 12, Ward teaches the method, further comprising providing, in an instance in which a determination is made that the positioning request is to be made, the positioning request including information regarding measurements of radio signals from one or more access points (Paragraph [0130], lines 5-14).  
For claim 14, Ward teaches the method, wherein receiving information regarding the availability of the one or more radio models comprises receiving identification information for the one or more radio models that are available as a result of being in proximity to the location estimate for the mobile device (Paragraph [0120], lines 1-7), and wherein determining whether the positioning request is to be made comprises determining whether the positioning request is to be made based upon the one or - 33 - LEGAL02/40273050v1more access points from which radio signals are received in relation to the one or more radio models for which identification information is received (Paragraphs [0184]-[0189], lines 1-9).  
For claim 15, Ward teaches the method, wherein receiving information regarding the availability of the one or more radio models comprises receiving an indication of a number of radio models in proximity to the location estimate for the mobile device (Paragraph [0101], lines 5-14), and wherein determining whether the positioning request is to be made comprises determining whether the number of radio models satisfies a predefined threshold (Paragraph [0101], lines 14-19) -(Paragraph [0102], lines 1-12).  
For claim 16, Ward teaches the method, wherein receiving information regarding the availability of the one or more radio models comprises receiving an indication as to whether the positioning request is able to be successfully made (Paragraph [0107], lines 1-9), and wherein determining whether the positioning request is to be made comprises determining whether the positioning request is to be made based upon the indication as to whether the positioning request is able to be successfully made ( Paragraph [0264], lines 1-9).  
For claim 18, Ward teaches an apparatus configured to selectively provide positioning requests, the apparatus comprising processing circuitry and at least one memory including computer program code instructions, the computer program code instructions configured to, when executed by the processing circuity, cause the apparatus to: 
provide location information relating to a mobile device (Paragraph [0005], lines 9-12 discloses the Phase I  the reception of the report a location that is course through the Public Safety Answering Point (PSAP)  which is not precise); 
receive information regarding an availability of one or more radio models in relation to a location estimate for the mobile device based upon the location information (Paragraph [0005], lines 12-27 discloses the phase II which is the precise location  information  upgrading the PSAP). However, Ward disclose all the subject matter of the claimed invention with the exemption of the determining, by processing circuitry, whether a positioning request is to be made based upon the information regarding the availability of the one or more radio models; and in an instance in which a determination is made that the positioning request is not to be made, withholding or preventing transmission of the positioning request as recited in claim 18.
MA from the same or analogous art teaches the determining, by processing circuitry, whether a positioning request is to be made based upon the information regarding the availability of the one or more radio models (paragraph [0029], lines 4-23); and in an instance in which a determination is made that the positioning request is not to be made, withholding or preventing transmission of the positioning request (paragraph [0029], lines 23-44).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining, by processing circuitry, whether a positioning request is to be made based upon the information regarding the availability of the one or more radio models; and in an instance in which a determination is made that the positioning request is not to be made, withholding or preventing transmission of the positioning request as taught by MA into the location quality of service indicator of Ward.   
The determining, by processing circuitry, whether a positioning request is to be made based upon the information regarding the availability of the one or more radio models; and in an instance in which a determination is made that the positioning request is not to be made, withholding or preventing transmission of the positioning request can be modify/implemented by combining the determining, by processing circuitry, whether a positioning request is to be made based upon the information regarding the availability of the one or more radio models; and in an instance in which a determination is made that the positioning request is not to be made, withholding or preventing transmission of the positioning request with the device. This process is implemented as a hardware solution or as firmware solutions of MA into the location quality of service indicator of Ward.  As disclosed in MA, the motivation for the combination would be to use the mobile device  information  according to the availability of the one or more radio models that will help the device to communicate more efficiently with a better Quality of service  with a better track function.
For claim 19, Ward teaches the apparatus, wherein the computer program code instructions are further configured to, when executed by the processing circuity, cause the apparatus to provide, in an instance in which a determination is made that the positioning request is to be made, the positioning request including information regarding measurements of radio signals from one or more access points (Paragraph [0132], lines 1-13).  
Allowable Subject Matter
Claim 17 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642